Cooper, J.,
delivered the opinion of the court.
Bill filed April 19, .1881, for the collection of' taxes. The decree entered on October 7, 1881, shows that the defendants paid off the taxes claimed before any step had been taken in the cause, or the parties, had come to an issue, and it was agreed that the bill should be dismissed upon the defendant’s paying the costs. The chancellor held that the State and county tax on litigation accrued at .the time of the filing of' the bill, and refused a motion to re-tax the costs by striking out these items.' The argument against this ruling is that the act of 1881, ch. 149, sec. 4, puts a tax on litigated cases, not on all cases. The section in question enumerates the taxable privileges, and *475fixes the rates of taxation. It says on the subject before us: “ On litigation, on each suit in law or • equity causes, $7.50.” The words “on litigation” only designate the privilege. The tax is on each suit, and’ accrues when the suit is commenced.
Affirm the decree with costs.